                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                     Case No. 19-22649-Civ-SCOLA/TORRES

METROPOLITAN DELIVERY
CORPORATION,

      Plaintiff,

v.

TEAMSTERS LOCAL UNION 769,

      Defendant.

___________________________________/

     ORDER ON PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

      This matter is before the Court on Metropolitan Delivery Corporation’s

(“Plaintiff”) motion for leave to take limited expedited discovery.       [D.E. 9].

Teamsters Local Union 769 (“Defendant” or “Local Union 769”) responded to

Plaintiff’s motion on July 26, 2019. [D.E. 21]. Therefore, Plaintiff’s motion is now

ripe for disposition. After careful consideration of the motion, response, relevant

authority, and for the reasons discussed below, Plaintiff’s motion is GRANTED in

part and DENIED in part.

                                  I. ANALYSIS

      On June 26, 2019, Plaintiff filed this action to vacate an arbitration award

that Thomas G. Humphries (the “Arbitrator”) entered in an underlying arbitration.

Plaintiff argues that the arbitration award is legally invalid, in part, because the

Arbitrator failed to disclose his close personal relationship with Defendant and the



                                         1
union representative, Mike Scott (“Mr. Scott”). More specifically, Plaintiff alleges

(1) that the Arbitrator has been previously employed as an instructor for Local

Union 769 to train and instruct union members on grievance procedures, (2) that

Mr. Scott was the Arbitrator’s former student, and (3) that Defendant previously

hired the Arbitrator as a panel member to grade applications for children

scholarships.

       Plaintiff claims that it must be permitted to serve interrogatories, document

requests, and/or conduct depositions to ascertain the extent of the Arbitrator’s

relationship with Mr. Scott and Local Union 769. While Plaintiff concedes that

discovery   in   post-arbitration   proceedings   are   only   available   in   limited

circumstances, Plaintiff suggests that allegations of bias require discovery to be

properly evaluated. See, e.g., Kehle v. USAA Cas. Ins. Co., 2017 WL 6729186, at *11

(S.D. Fla. Dec. 28, 2017) (“Several courts have allowed limited discovery into an

underlying arbitration if there is bias or misconduct alleged on the part of

the arbitrator.”).   Because the Arbitrator was obligated to disclose his personal

relationship with Local Union 769 but failed to do so, Plaintiff concludes that there

is a reasonable impression of bias that must be further explored.          See Gianelli

Money Purchase Plan & Trust v. ADM Investor Servs., Inc., 146 F.3d 1309, 1312

(11th Cir. 1998) (“[A]n arbitration award may be vacated due to the ‘evident

partiality’ of an arbitrator only when either (1) an actual conflict exists, or (2) the

arbitrator knows of, but fails to disclose, information which would lead a reasonable

person to believe that a potential conflict exists.”) (citing Lifecare Int’l, Inc. v. CD




                                           2
Med., Inc., 68 F.3d 429, 433 (11th Cir. 1995); Middlesex Mut. Ins. Co. v. Levine, 675

F.2d 1197, 1202 (11th Cir. 1982)).

      “After arbitration is complete, judicial review of the arbitration process and of

the amount of the award is narrowly limited.” Booth v. Hume Pub., Inc., 902 F.2d

925, 932 (11th Cir. 1990). Indeed, “[b]ecause arbitration is an alternative to

litigation, judicial review of arbitration decisions is among the narrowest known to

the law.” AIG Baker Sterling Heights, LLC v. American Multi–Cinema, Inc., 508

F.3d 995, 1001 (11th Cir. 2007) (citation and internal quotation marks omitted).

The Federal Arbitration Act1, 9 U.S.C. §§ 1 et seq. (“FAA”), “imposes a heavy

presumption in favor of confirming arbitration awards; therefore, a court’s

confirmation of an arbitration award is usually routine or summary.” Cat Charter,

LLC v. Schurtenberger, 646 F .3d 836, 842 (11th Cir. 2011) (citations and internal

quotation marks omitted); see also AIG Baker, 508 F.3d at 999 (FAA “presumes that

arbitration awards will be confirmed”) (citations omitted).2 As such, the “evident

partiality” exception must be strictly construed, meaning it must be “direct, definite

and capable of demonstration rather than remote, uncertain and speculative.”


1     The purpose of the FAA is “to relieve congestion in the courts and to provide
parties with an alternative method for dispute resolution that would be speedier
and less costly than litigation.” O.R. Securities, Inc. v. Prof’l Planning Assocs., Inc.,
857 F.2d 742, 745 (11th Cir. 1988) (internal quotes omitted).

2       The limited scope of judcial review with respect to arbitration awards is
primarily because of policy considerations. After all, “[a]rbitration’s allure is
dependent upon the arbitrator being the last decision maker in all but the most
unusual cases. The more cases there are, like this one, in which the arbitrator is
only the first stop along the way, the less arbitration there will be.” B.L. Harbert
Int’l, LLC v. Hercules Steel Co., 441 F.3d 905, 913 (11th Cir. 2006). The FAA is
therefore designed to discourage parties from running to federal court for a do-over.


                                           3
Middlesex Mut. Ins. Co., 675 F.2d at 1202 (internal quotes omitted); see Scott v.

Prudential Securities, Inc., 141 F.3d 1007, 1015 (11th Cir. 1998). “Accordingly, the

mere appearance of bias or partiality is not enough to set aside an arbitration

award.” Lifecare, 68 F.3d at 433.

      Here, Plaintiff alleges that the underlying arbitration award is invalid, and

that discovery must be permitted because of evident partiality.        Plaintiff relies,

however, on no authority that there is reasonable impression of bias when a union

representative was merely an arbitrator’s former student.        The reason for that

omission might be because courts often find that a prior teacher-student

relationship is too speculative and unknown to create a reasonable impression of

partiality. See Arbitration between Sharp & River Birch Homes, Inc., 2007 WL

9717906, at *5 (S.D. Ala. Dec. 27, 2007) (concluding that a prior academic

relationship involving an arbitrator did not create a reasonable impression of

partiality). Indeed, Plaintiff has failed to present any evidence that the Arbitrator

had a reason to curry favor with Defendant other than the fact that the former was

the Mr. Scott’s local college professor and graded his papers. This alone is far too

speculative to conclude that the Arbitrator was biased in favor of Defendant.

Because “in a nondisclosure case, the party challenging the arbitration award must

establish that the undisclosed facts create a ‘reasonable impression of partiality,’”

and Plaintiff has failed to do, Plaintiff’s motion cannot be granted on this basis. See

Lifecare, 68 F.3d at 433 (citing Middlesex Mutual Ins. Co., 675 F.2d at 1201).




                                          4
       The more difficult question is whether there is a reasonable impression of

bias as to the Arbitrator’s prior employment as an instructor for Local Union 769.

Plaintiff alleges that the Arbitrator voluntarily trained and instructed union

members       on   grievance   procedures   and   graded   applications   for   children

scholarships. [D.E. 1 at ¶ 29] (“Arbitrator Humphries has acted as a volunteer

instructor for the Union”); id. at ¶ 30 (“Arbitrator Humphries was employed as a

volunteer member of a scholarship panel or committee for the Union that reviewed

and graded scholarship applications for the children of the Union’s members.”).

Defendant claims, on the other hand, that the Arbitrator’s activities were merely an

extension of his academic endeavors and there can be no impression of bias or

partiality.

       There is no bright-line rule as to whether an arbitrator creates a reasonable

impression of bias if he or she knows of, but fails to disclose, certain information.

Indeed, “[c]ircumstances of such a nature could come together in any number of

configurations” because this is a “fact-intensive, case-specific issue.” Fed. Vending,

Inc. v. Steak & Ale of Fla., Inc., 71 F. Supp. 2d 1245, 1247 (S.D. Fla. 1999).      We

note, however, that while this question is often made on a case-by-case basis, the

“the irreducible minimum requirement . . . is full disclosure.” Cont'l Ins. Co. v.

Williams, 1986 WL 20915, at *4 (S.D. Fla. Sept. 17, 1986), aff'd, 832 F.2d 1265

(11th Cir. 1987).     This means that where there “is any doubt as to whether

circumstances of which the arbitrator is aware might create an impression of

partiality, [the arbitrator] should disclose those circumstances.” Fed. Vending, Inc.




                                            5
v. Steak & Ale of Fla., Inc., 71 F. Supp. 2d at 1249. This does not mean, however,

that a failure to disclose will by itself require the vacatur of an arbitration award; it

merely means that an arbitrator’s failure to fully disclose a prior relationship

“requires that the court take a hard look at the nature of such undisclosed

circumstances.” Id.

         In light of that, Plaintiff alleges that – while the Arbitrator is a local college

professor and labor relations professional – there is, at the very least, a reasonable

impression of bias. We agree. If the Arbitrator lectured union members and had an

extensive working relationship with Defendant (even if on a volunteer basis),

Plaintiff should be entitled to conduct limited discovery to determine the nature of

that relationship.      If discovery reveals, for example, that the Arbitrator and

Defendant had an extensive working relationship and/or business dealings then

Plaintiff will have a far more compelling argument that the arbitration award is

tainted with bias. See id. (“[C]ase law holds that failure to disclose substantial

business dealings, and close social or familial relationships with one of the parties

will justify setting aside an award.”) (citing Middlesex Mutual Ins. Co., 675 F.2d at

1197).

         Defendant argues, to the contrary, that Plaintiff’s motion lacks merit because

a “one-time attempted joint venture” with a party, with no pecuniary gain, does not

give rise to a reasonable impression of bias. See Austin S. I, Ltd. v. Barton-Malow

Co., 799 F. Supp. 1135, 1144 (M.D. Fla. 1992).             This argument is misplaced,

however, because Defendant concedes that there were at least two times the




                                             6
Arbitrator worked for the union (and given the vagueness of Defendant’s response, a

reasonable inference can be drawn that the Arbitrator worked for the union at

many other times as well). We therefore conclude that the more prudent route is to

allow Plaintiff to conduct limited expedited discovery to determine the nature of the

Arbitrator’s relationship with Local Union 769.

      This does not mean, however, that Plaintiff is entitled to conduct far-reaching

discovery. Plaintiff cannot, for instance, depose the Arbitrator and inquire about

the correctness of the underlying arbitration decision or ask about the personal

observations/thought processes of the Arbitrator. See Admin. Dist. Council 1 of Ill.

Of the Int'l Union of Bricklayers and Allied Craft–Workers, AFL–CIO v. Masonry

Co., Inc., 2012 WL 1831454 (N.D. Ill. May 18, 2012) (recognizing the right of a party

to depose an arbitrator in limited circumstances, so long as the examination does

not question the correctness of the decision); see also Legion Ins. Co. v. Ins. Gen.

Agency, Inc., 822 F.2d 541, 543 (5th Cir. 1987) (“Courts have repeatedly condemned

efforts to depose members of an arbitration panel to impeach or clarify their

awards.”) (citing Andros Compania Maritima v. Marc Rich & Co., 579 F.2d 691, 702

(2d Cir. 1978)).

      Instead, Plaintiff is given leave to depose Mr. Scott and serve limited

discovery related to any communication between Defendant and the Arbitrator

within five (5) years prior to the date of the arbitration decision. This will allow

Plaintiff to make an initial inquiry into the relationship between the Arbitrator and

Local Union 769 to determine if there is anything that might provide evidence of the




                                         7
Arbitrator’s partiality.      Otherwise, there is a risk of time-consuming, costly

discovery that would undermine the purpose of arbitration. If Plaintiff wishes to go

any further in its discovery requests, Plaintiff must seek leave of court and set forth

sufficient justification for the discovery requested (i.e. the deposition of the

Arbitrator).      The Court will then examine the record presented and rule

accordingly.      Therefore, at this time, Plaintiff’s motion for leave to take limited

expedited discovery is GRANTED in part and DENIED in part.

                                   II. CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for leave to take limited

expedited discovery is GRANTED in part and DENIED in part. Plaintiff is given

leave to depose Mr. Scott and serve limited discovery related to any communication

between Defendant and the Arbitrator within five (5) years prior to the date of the

arbitration decision.     If Plaintiff seeks additional discovery, Plaintiff must seek

leave of court.

      DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of

August, 2019.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                            8
